Duncan, J.,
dissenting in part: I concur in the result reached by so much of the foregoing opinion as would award the plaintiff Compensation for use and occupation by the defendant prior to the agreement of December 12, 1955. Woodbury v. Woodbury, 47 N. H. 11, 23, 24. See, I American Law of Property, ss. 3.32, 3.36. However I dissent from the holding that this liability extends to the period after that date, when the defendant continued in possession as purchaser under a contract of purchase and sale containing no provision for the payment of rent, and pursuant to which it had made a down payment of $10,000, of which $3,725 was to be “forfeited as liquidated damages” in the event of default on its part. Williams v. Noiseux, 43 N. H. 388; Parks v. Company, 94 N. H. 454. See Woodbury v. Woodbury, supra, 22; III American Law of Property, s. 11.34. Under these circumstances, RSA 540:1 can have no application. Williams v. Noiseux, supra.